Citation Nr: 1706537	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-24 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to March 15, 2011, for the award of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.

3.  Entitlement to a disability rating in excess of 10 percent for gunshot wound residuals of the left gastrocnemius. 

4.  Entitlement to a disability rating in excess of 10 percent for bronchial asthma. 


REPRESENTATION

Veteran represented by:	John R. Worman, Esq.




ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a January 2010 rating decision, the previous awards of a 10 percent disability rating for gunshot wound residuals of the left gastrocnemius with scar, and a noncompensable disability rating for bronchial asthma, were continued. An April 2014 rating decision awarded the Veteran a 50 percent initial disability rating for PTSD, effective March 15, 2011.

An October 2011 rating decision awarded the Veteran a 10 percent disability rating for bronchial asthma, effective June 3, 2009.  As this rating is less than the maximum benefit available, and the Veteran has not indicated satisfaction with the 10 percent rating assigned, the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the pendency of the appeal, in an August 2016 rating decision, the RO awarded the Veteran a separate 10 percent disability rating effective March 19, 2013, for scar associated with gunshot wound of the left gastrocnemius.  The Veteran has not disagreed with disability rating or effective date and as such, the matter currently on appeal is limited to entitlement to an increased disability rating for gunshot wound residuals of the left gastrocnemius.



FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for PTSD was received by VA on March 15, 2011; there is no evidence of record to demonstrate that a claim for service connection for PTSD was received prior to that date, which is well after one year after the Veteran's discharge from service.

2.  From March 15, 2011 to May 21, 2014, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships. 

3.  From May 22, 2014 to the present, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.

4.  Throughout the entire rating period on appeal, the Veteran's gunshot wound residuals of the left gastrocnemius was productive of moderately severe impairment, to include chronic pain and weakness requiring the frequent use of a cane to assist with ambulation. 

5.  Throughout the entire rating period on appeal, the Veteran's bronchial asthma required daily inhalational therapy.


CONCLUSIONS OF LAW

1.  The criteria for establishing an effective date prior to March 15, 2011, for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).  

2.  From March 15, 2011 to May 21, 2014, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  From May 22, 2014 to the present, the criteria for a disability rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

4.  Throughout the entire rating period on appeal, the criteria for a disability rating of 20 percent, but no higher, for gunshot wound residuals of the left gastrocnemius have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 5311 (2016).

5.  Throughout the entire rating period on appeal, the criteria for a disability rating of 30 percent, but no higher, for bronchial asthma have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  In June 2009 and June 2012 letters, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  These letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service records and VA and private treatment records, and the Veteran has not identified any additional evidence to be obtained.  Additionally, the Veteran has undergone several VA examinations in connection with his claims.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities.  As such, the Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.  As such, the Board will now review the merits of the Veteran's claims.

Earlier Effective Date for PTSD

The Board first turns to the Veteran's claim for entitlement to an earlier effective date for the award of service connection for PTSD.

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date that entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400 (2016).

Currently, the Veteran is assigned an effective date of March 15, 2011, for the award of service connection for PTSD.  This effective date corresponds to the date of receipt for the initial claim of service connection for PTSD, which was opened via VA Form 21-0820 after the Veteran contacted his local RO regarding his request for benefits.  This claim was received well after one year following the Veteran's discharge from service.  

The Board has reviewed the file and there is no indication of any claim for service connection for PTSD received prior to March 15, 2011.  Neither the Veteran nor his attorney has presented any argument regarding entitlement to an effective date prior to that date; specifically, neither the Veteran nor his representative have argued that the Veteran submitted a service connection claim for PTSD prior to March 15, 2011.  Similarly, neither has pointed to any other provision in the law that would allow VA to assign an effective date prior to the Veteran's date of claim in this case.  

Accordingly, the Board must deny an effective date prior to March 15, 2011, for the award of service connection for the Veteran's PTSD; such date corresponds to the date on which his claim of service connection was received by VA and is the earliest possible assignable effective date in this case.  See 38 C.F.R. §§ 3.102, 3.400 (2016).  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating Claims

The Board now turns to the Veteran's increased rating claims. 

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As such, the Board will analyze the evidence of record to determine the Veteran's current levels of disability.  In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

PTSD

The Board begins with the Veteran's PTSD claim.  Currently, the Veteran is in receipt of a 50 percent initial disability rating for his PTSD, effective March 15, 2011.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016). Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on this basis.  38 C.F.R. § 4.126(b) (2016).
According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.

Here, the Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which establishes the following criteria: 

A noncompensable disability rating is warranted when a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 10 percent disability rating is warranted when there are mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when the veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2016).

As the Veteran is currently in receipt of a 50 percent disability rating, the Board will analyze the evidence of record against the rating criteria for 70 and 100 percent disability ratings to determine if an increased evaluation is now warranted. 

In a March 2012 lay statement, the Veteran reported the following as symptoms of his PTSD: nightmares; insomnia; paranoia and suspicion; anxiety; overprotectiveness of family members; and former thoughts of suicide.  As a result, Veteran reported strained relationships with friends and family, ongoing drug abuse, difficulty in maintaining consistent employment, and feelings of alienation.  Although the Veteran reported the use of medication to assist with managing his symptoms, he indicated that his PTSD had a "devastating" impact on his life.

The Veteran underwent subsequent VA psychiatric examination in July 2012, and was assigned a GAF score of 55 at that time.  In evaluating the Veteran's symptomatology, the VA examiner identified the following as attributable to his PTSD: re-experiencing; avoidance; and hyperarousal symptoms.  Additional symptoms were identified as anxiety; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Suicidal ideations were explicitly denied, and the examiner did not deem the Veteran as a threat of danger or injury to himself or others.  Additionally, the examiner noted that the Veteran's ongoing drug dependence was attributable to a separate polysubstance dependence diagnosis, and not to his PTSD.  As such, the examiner concluded that the Veteran experienced occupational and social impairment with reduced reliability and productivity as a result of his PTSD and its resulting irritability, anger outbursts, and reduced productivity. 

The Veteran underwent additional VA psychiatric examination on May 22, 2014, and was assigned a GAF score of 50 at that time.  During examination, the Veteran reported social isolation and withdrawal, including from his spouse.  The examiner identified additional symptoms as follows: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; impairment of short and long-term memory loss for names of close relatives, own occupation, or own name; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideations; obsessional rituals which interfered with routine activities; persistent delusions or hallucinations; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance or minimal personal hygiene.  As a result, the examiner asserted that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  In terms of symptom management, the Veteran reported a period of sobriety for the prior three years, and ongoing participation in individual and group therapy. 

The May 2014 examiner provided additional notes upon examination of the Veteran.  In doing so, the examiner noted that the Veteran reported difficulty enjoying even "the simplest of activities" as a result of his symptomatology.  During conversation, the Veteran's attention was normal and his concentration appeared variable.  However, the Veteran complained of increased trouble with short- and long-term memory, including difficulty remembering basic information. The Veteran's speech flow was normal, although he was brief with the information offered.  At that time, the Veteran's thought content was appropriate and his organization of thought was goal-directed, although the Veteran reported overt hallucinations.  Additionally, the Veteran presented with an anxious and nervous mood and a restricted affect, and described feelings of anxiousness and depression.  During conversation with the examiner, the Veteran appeared suspicious, vigilant, and cautious.  He further appeared insecure and unsure of himself.  It was noted that the Veteran's wife handled finances and assisted the Veteran with his daily living tasks.

That same month, a private practitioner provided a medical opinion regarding the Veteran's capacity to perform work-related activities.  In doing so, the practitioner opined that the Veteran would miss 3 or more days of work per month, and need to leave work early 3 or more days per month, as a result of his psychiatric problems. Additionally, the practitioner opined that the Veteran would be unable to stay focused to complete simple repetitive tasks for more than 3 days per month.  Further, the Veteran would respond inappropriately to the normal pressures and constructive criticisms of a job more than one day per month, such that the Veteran would respond in an angry manner but would not actually become violent. 

The claims file also contains VA treatment records spanning March 2010 to July 2016.  Said records indicate the Veteran's ongoing, albeit sporadic, participation in group and individual therapy to assist with managing his symptoms.  During this time, the following categories of symptoms were commonly reported: intrusive re-experiencing; emotional numbing and avoidance; and hyperarousal with associated problems of chronic distrust, social isolation, and depression.  Impairment of familial relationships was also reported.  However, reports of psychotic symptoms or active suicidal or homicidal ideations were explicitly denied during this time.  Beginning in February 2012, the Veteran was repeatedly assigned a GAF score of 50.  That same month, the Veteran reported a relapse in his alcohol and drug addiction.  

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board finds that staged ratings are appropriate for this claim. 

First, the Board finds that an increased rating is not warranted for the period of March 15, 2011 to May 21, 2014.  During this time, the Veteran reported such ongoing symptoms as depression, anxiety, and chronic sleep impairment, which are properly embodied in the criteria for a 50 percent disability rating.  At no time did the Veteran report such symptoms as current suicidal ideations or near-continuous panic or obsessional rituals that would justify an increased rating, and his symptoms were appropriately managed through the ongoing use of medication.  Further, the Veteran appeared moderately capable of functioning independently, appropriately, and effectively during this time, such that he remained capable of communicating with others and maintained a marriage to his long-term spouse.  Although the Veteran was assigned GAF scores reflective of moderate to serious symptoms during this time, the Board finds that the reported symptomatology more closely aligns with that embodied in the criteria for a 50 percent disability rating.  Accordingly, the Board finds that the assignment of an increased rating for the period of March 15, 2011 to May 21, 2014 is not warranted at this time.

However, the May 2014 VA examination indicates a worsening of the Veteran's disability sufficient to justify the assignment of a 70 percent disability rating.  At that time, the Veteran reported such current symptoms as suicidal ideations, near-continuous panic and depression, obsessional rituals, and persistent hallucinations.  Said symptoms drastically impaired the Veteran's capacity to function independently or appropriately, such that the Veteran neglected basic hygiene and required his wife to handle the household finances and chores.  The Veteran further appeared deficient in his capacity to communicate with the examiner, as due to such symptoms as memory impairment and suspiciousness.  Accordingly, the Veteran described ongoing challenges in maintaining effective relationships with friends and family.  Thus considering the totality of the evidence, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria for a 70 percent rating for the period of May 22, 2014 to the present. 

Finally, the Board notes that during the appeal period the Veteran's symptoms were not commensurate with total occupational and social impairment to warrant a 100 percent disability evaluation.  The Board acknowledges that he had hallucinations.  However, he did not demonstrate gross impairment in thought processes or communication as his thoughts were goal directed and thought content was appropriate.  Additionally, he has not shown grossly inappropriate behavior; persistent danger of hurting self or others (his suicidal ideation is contemplated in the 70 percent disability evaluation granted herein); or disorientation to time or place.  While he had some memory problems, there is no indication that he had memory loss for names of closest relatives, own occupation, or own name.  Additionally, although he needed to be reminded to maintain his personal hygiene and had assistance with daily living tasks, there is no indication that he has an inability to perform these activities.   C.F.R. § 4.130 (2016).  Therefore, the 50 percent disability evaluation for the period from March 15, 2011, to May 21, 2014, and 70 percent disability evaluations for the period from May 22, 2014, most accurately reflects the Veteran's PTSD.

Gunshot Wound Residuals

The Board now turns to the Veteran's gunshot residuals claim.  Currently, the Veteran is in receipt of a 10 percent disability rating for gunshot wound residuals of the left gastrocnemius.  Here, the rating period on appeal extends from June 3, 2008, one year prior to the date of receipt of the claim, to the present.  38 C.F.R. 
§ 3.400 (o)(2) (2016). 

The Veteran's disability has been rated under the provisions of Diagnostic Code 5311.  The pertinent muscle injury criteria provide evaluations for disability of Muscle Group XI, the posterior and lateral crural muscles and muscles of the calf: (1) Triceps surae (gastrocnemius and soleus), (2) tibialis posterior, (3) peroneus longus, (4) peroneus brevis, (5) flexor hallucis longus, (6) flexor digitorum longus, (7) popliteus, and (8) plantaris.  These muscles affect propulsion, plantar flexion of the foot, stabilization of arch, flexion of toes and flexion of knee.  Under Diagnostic Code 5311, which outlines the rating criteria for impairments of the calf muscle, a slight muscle disability warrants a noncompensable percent rating; a moderate muscle disability warrants a 10 percent rating; a moderately severe muscle disability warrants a 20 percent rating; and a severe muscle disability warrants a 30 percent rating.  As such, the Board will review the claims file for evidence of a moderately severe or severe muscle disability.

In a January 2011 lay statement, the Veteran reported the following symptoms as related to his disability: an altered gait; chronic leg pain; and muscle spasms, especially upon exertion. 

The Veteran underwent subsequent VA examination in February 2011.  At that time, the VA examiner reported the Veteran's muscle injuries as loss of strength, weakness, and pain.  The Veteran additionally exhibited no easy fatigability, impairment of coordination, and inability to control movement.  Specifically, loss of strength/weakness when walking up and down stairs and constant pain were reported.  Complications from the muscle injuries included intermuscular scarring.  However, they did not include prolonged infection or adhesion of the scar to the bone.  The Veteran treated his symptoms with daily medications and muscle relaxers as needed.  However, said symptoms impacted the Veteran's daily functioning as follows: unsteady gait; slipping on stairs; and difficulty standing or sitting for long periods of time.  As a result, the Veteran reported the inability to mow the lawn or sit for extended periods of time.  Upon examination, the VA examiner classified the Veteran's condition as active, with objective factors of post-traumatic scarring.  As a result, the Veteran experienced some limitation in ambulation and stability.  

The Veteran provided additional testimony regarding his symptoms in three lay statements dated January 2012, March 2012, and July 2012.  In said statements, the Veteran described ongoing problems with numbness, tingling, and aching pain traveling from his left hip to his foot.  As a result, the Veteran exhibited an altered gait, which required the use of a cane.  In March 2012, the Veteran additionally reported the use of medication to assist with managing his pain. 

The Veteran underwent subsequent VA examination in March 2013.  At that time, the Veteran reported the regular use of a cane to assist with ambulation.  Upon examination, the Veteran demonstrated normal muscle strength, without evidence of atrophy.  As such, the examiner reported that the impact of the Veteran's injury on his ability to work is standing duration and ambulation distance limitations.  However, the examiner classified the Veteran's condition as quiescent.  

Again, the claims file also contains VA treatment records spanning March 2010 to July 2016.  No muscle atrophy was noted during this time.  However, ongoing  weakness in gait/transferring was commonly reported, such that the Veteran required the ongoing use of a cane to assist with ambulation.  Chronic pain and numbness were also reported, and was commonly treated with the use of medication.   

Upon review of the above, the Board finds that the Veteran's gunshot wound residuals of the left gastrocnemius were productive of moderately severe impairment, such that a disability rating of 20 percent is warranted for the entire rating period on appeal.  During this time, the Veteran reported near-constant pain and weakness due to his disability.  As a result, the Veteran presented with an altered gait, which significantly limited his capacity to both stand and ambulate.  As such, the Veteran frequently required the use of medication and a cane to assist with managing his symptoms.  However, the Veteran's disability was not so severely disabling as to prohibit his ability to ambulate or function successfully or independently.  As noted above, muscle strength was normal and there was no muscle atrophy.  Accordingly, the Board finds that the Veteran's symptoms are most properly embodied in the rating criteria for a 20 percent disability rating, such that an increased rating is warranted at this time.

In making this determination, the Board does not disregard the existence of a painful scar as caused by the Veteran's gunshot wound.  However, as discussed above, the RO previously contemplated the existence of said scar and awarded the Veteran a separate evaluation for this symptom in an August 2016 rating decision.  Since the Veteran has not disagreed with the disability evaluation or effective date assigned to that disability, the Veteran's scar will not be discussed at this time.  

Bronchial Asthma

Finally, the Board turns to the Veteran's claim for entitlement to an increased rating for bronchial asthma.  Currently, the Veteran is in receipt of a 10 percent disability rating.  The rating period on appeal extends from  June 3, 2008, one year prior to the date of receipt of the claim, to the present.  38 C.F.R. § 3.400 (o)(2) (2016).

Here, the Veteran's disability has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under Diagnostic Code 6602, a 10 percent rating is assigned for asthma for Forced Expiratory Volume in one second (FEV-1) of 71 to 80 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational or oral bronchodilator therapy. 

A 30 percent rating is assigned for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication. 

A 60 percent rating is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids. 

A maximum 100 percent rating is assigned under Diagnostic Code 6602 for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications. 

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done.  When evaluating based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96 (2016).

To that end, the Veteran underwent VA examination in February 2011.  At that time, his PFT results were as follows: 



Pre-Bronchodilator
Post-Bronchodilator

Predicted Values
Measured Value
% Predicted
Measured Value
% Predicted
FVC
3.65
2.59
70
3.38
92
FEV1
2.95
2.11
71
2.82
95
FEV1/FVC
N/A
86
N/A
83
N/A

The examiner noted that the Veteran provided a "good effort" during testing, and that the FEV1/FVC more accurately reflected the severity of the condition.  No discrepancy was noted between the PFT findings and clinical examination of the Veteran.  Additionally, the Veteran reported weekly asthmatic attacks, and the need to visit a physician to control the attacks approximately one time per month.  The Veteran further reported that he contracted infections easily, which required antibiotics periodically 2 times per year, each time lasting for 2 weeks.  Said infections were treated with bed rest and treatment by a physician as often as 2 times per day, each time lasting for 10 days.  The Veteran reported no episodes of respiratory failure requiring respiration assistance from a machine.  At that time, the Veteran's disability was treated with a Prednisone taper twice per year, lasting approximately 5 to 7 days.  Treatment has also included use of an Albuterol inhaler, approximately 3 to 4 times per week, and the daily use of Singulair.  The Veteran did not require the usage of outpatient oxygen therapy.

In January 2012 and July 2012 lay statements, the Veteran reported that his disability caused ongoing shortness of breath, wheezing, and coughing.  Physical activities exacerbated said symptoms, resulting in the increasing use of medication and requiring the Veteran to limit certain physical activities. 

VA treatment records spanning March 2010 to July 2016 additionally note the Veteran's ongoing use of daily medication to assist with managing his symptoms.  In March 2011, the Veteran reported more frequent wheezing and coughing.  In October 2012, the Veteran reported use of an Albuterol inhaler and Mometasone steroid inhaler to assist with managing his symptoms.  However, the Veteran felt more tightness with his breathing lately.  These records show that he was prescribed the albuterol inhaler four times a day as needed.  In March 2013, the Veteran reported the use of multiple medications with some improvement to his condition.  At that time, he complained of intermittent dyspnea and wheezing, but hemoptysis, chest pain, palpitations, and edema were explicitly denied.  The Veteran further reported orthostatic dizziness after increasing his walking to 4 to 5 miles per day while simultaneously limiting his medication use.

Based on the foregoing evidence, the Board finds that a 30 percent evaluation, but no higher, is warranted in this case.  In making this determination, the Board acknowledges that the FEV1 value in the February 2011 PFT was 95 percent predicted, which does not justify the assignment of an increased disability rating at this time.  Even if the Board were to rely on the FEV1/FVC result of 83 percent, given the examiner's indication that this result more accurately depicted the Veteran's present level of disability, an increased rating would not be warranted upon this score alone.  However, the evidence of record also clearly and competently establishes that the Veteran relies on the daily use of inhalational therapies to manage his symptoms.  Although the Veteran reported monthly visits to a physician for required care of exacerbations, the record does not support this contention regarding the frequency of such visits, such that a disability rating of 60 percent is not warranted at this time.  Accordingly, the Board finds that the Veteran's disability picture most nearly approximates the rating criteria for a 30 percent disability rating.  

In making this determination, the Board acknowledges that the Veteran most recently underwent PFTs in February 2011, approximately 6 years ago.  Generally, VA is obligated to provide a new medical examination when a veteran asserts or provides evidence that his disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  However, the Veteran has made no such assertion in this case.  Instead, the Veteran continues to seek routine treatment for his disability, and reports no worsening of his condition.  As noted in March 2013, the Veteran still had the capacity to walk several miles per day, and has typically indicated that the use of various medications has assisted with managing his condition.  As such, the Board finds that the February 2011 PFTs accurately depict the Veteran's present level of disability, such that a new examination is not needed at this time.  

Accordingly, the Board finds that the Veteran's symptoms are most properly embodied in the rating criteria for a 30 percent disability rating, such that an increased rating is warranted at this time.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for any of the increased rating claims on appeal. Thun v. Peake, 22 Vet App 111 (2008).  Such referral is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate.  Id. at 115.  In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is considered adequate and referral is not required.  Thun, 22 Vet. App. at 118-19.

Here, the Board finds that with regard to each unique claim, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations inadequate.  The full scope of the Veteran's symptoms (including mood disturbances and relational difficulties as due to PTSD; chronic pain and ambulatory difficulties as due to gunshot wound residuals; and the daily use of inhalational therapy as due to bronchial asthma) and the criteria for the disability ratings assigned herein more than reasonably describe the Veteran's disability levels and symptomatologies during the applicable rating periods.  Further, the Board observes that higher schedular ratings are available for the Veteran's disabilities.  However, the facts do not indicate that the Veteran's disability pictures warrant a higher rating.  As the rating criteria reasonably describe the Veteran's disabilities and symptomatologies, it is not necessary to consider whether his disabilities cause marked interference with employment or periodic hospitalizations.  As such, the schedular evaluation is adequate, and no referral is required. See 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016).


TDIU

The Court has held that a claim for entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) is part and parcel of an increased rating claim when raised by the record or the veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider a veteran's possible entitlement to TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran's claim for entitlement to a TDIU was denied in a July 2013 rating decision, and the Veteran did not submit a Notice of Disagreement or otherwise express dissatisfaction with this decision.  As such, the issue of entitlement to a TDIU is not before the Board at this time.  













	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to March 15, 2011, for the award of service connection for PTSD is denied.  

For the period of March 15, 2011 to May 21, 2014, entitlement to a disability rating in excess of 50 percent for PTSD is denied.

For the period of May 22, 2014 to the present, entitlement to a disability rating of 70 percent, but no higher, for PTSD is granted.

Throughout the entire rating period on appeal, entitlement to a disability rating of 20 percent, but no higher, for gunshot wound residuals of the left gastrocnemius is granted.

Throughout the entire rating period on appeal, entitlement to a disability rating of 30 percent, but no higher, for bronchial asthma is granted.







____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


